Citation Nr: 1033340	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the left knee, on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 20 percent 
for instability of the left knee, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1947 to July 1948.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for osteoarthritis 
of the left knee and assigned an initial disability rating of 10 
percent.  In a May 2005 rating decision, the RO assigned an 
earlier effective date of August 3, 2001, and in June 2006, the 
RO granted a separate 20 percent evaluation for instability of 
the left knee, effective from April 1, 2006.  The case was before 
the Board in December 2008, when the claims for schedular 
increases were denied.  The Board remanded the case for 
consideration of whether increased ratings were warranted on an 
extraschedular basis.  It has returned to the Board for appellate 
review.  

The Veteran presented testimony before a Decision Review Officer 
(DRO) in April 2000.  A transcript of that hearing has been 
associated with the claims file.  

In an August 2010 statement, the Veteran's accredited 
representative asserts that the Veteran's left knee disabilities 
have worsened since his last VA examination in April 2006.  He 
requests that the case be remanded for a new examination.  The 
issues of schedular increases for the Veteran's service-connected 
left knee disabilities were finally decided by Board in December 
2008, and are no longer on appeal.  The Board construes these 
statements as a new claim for increased ratings on a schedular 
basis.  

The issues of increased schedular ratings for the 
Veteran's service-connected osteoarthritis and instability 
of the left knee have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the claim was previously remanded by the Board, another 
remand is required.  In the December 2008 remand, the issues of 
entitlement to extraschedular compensation for the Veteran's 
service-connected left knee disabilities were referred to the 
Director of the Compensation and Pension Service in accordance 
with 38 C.F.R. § 3.321(b)(1).  In July 2009, the Director 
determined that entitlement to an extraschedular evaluation was 
not warranted as the Veteran continued to be employed and was not 
"severely incapacitated" by his service-connected left knee 
disabilities.

The Director applied the incorrect standard in determining 
whether an extra-schedular evaluation was warranted.  The Board 
notes that the claimant need not demonstrate that his service 
connected disability prevents employment, as such a test would 
"exact[] a higher standard than is required for a finding of 
'marked interference with employment' under § 3.321(b)(1)."  
Thun v. Peake, 22 Vet. App. 111 (2008).  Instead, VA has 
contemplated and set such a higher standard in other regulations, 
namely 38 C.F.R. §§ 4.15 and 4.16, which govern total disability 
based on unemployability (TDIU).  Id. (noting that "difficulty 
in obtaining or retaining employment is an element considered for 
establishing a rating of total disability based on individual 
unemployability (TDIU)").  To require the same showing to 
establish one factor for review in determining entitlement to 
extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are sui 
generis in name only.  Id.  That is, "[c]onsistent with VA 
regulations and Court precedent, extraschedular consideration may 
be warranted for disabilities that present a loss of earning 
capacity that is less severe than one where the veteran is 
totally unemployable."  Id.  


A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As shown above, the Director incorrectly based the 
denial of an extra-schedular evaluation on the Veteran's ability 
to be gainfully employed.  Therefore, as the basis for the 
Director's denial for an extra-schedular evaluation was 
incorrect, a remand is required to correct this deficiency.  

On remand, the issue of entitlement to extra-schedular 
compensation for the Veteran's service-connected arthritis and 
instability of the left knee are again referred to the Director 
of the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).  The Director must specifically determine 
whether the Veteran's service connected disabilities result in a 
marked interference with employment as required under § 
3.321(b)(1). 

VA outpatient treatment records relevant to the disabilities on 
appeal were received at the Board in February 2010; however, they 
have not been addressed in a supplemental statement of the case 
and the Veteran did not include a waiver of consideration of that 
evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304.  On remand, 
this evidence should be reviewed and considered in the 
extraschedular determination.  

The VA outpatient treatment records dated between June 2007 and 
January 2010, include records relating to the Veteran's left knee 
disabilities.  In October 2009, the Veteran was afforded a 
thorough outpatient examination, which included range of motion 
studies, history of past treatment, x-rays, and a discussion of 
the Veteran's pain symptoms and functional limitations.  A 
thorough medical examination is one that takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The medical evidence of 
record is adequate to permit an informed decision on the claims 
currently on appeal.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Refer the Veteran's claim for increased 
ratings for arthritis and instability of 
the left knee to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether extraschedular 
ratings are warranted.  The Director is 
specifically asked to address whether the 
Veteran's service-connected left knee 
disabilities result in a marked 
interference with employment.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


